Citation Nr: 1203795	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from December 1, 2006, to January 15, 2008, and entitlement to an initial rating in excess of 30 percent from January 16, 2008, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation from December 1, 2006, to March 30, 2009, and entitlement to an initial rating in excess of 20 percent from March 31, 2009, for right acromioclavicular joint degenerative joint disease.  

3.  Entitlement to service connection for sciatica.

4.  Entitlement to an initial compensable disability rating for headaches (originally claimed as migraines). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to November 2006, with approximately six months prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In the above-cited April 2007 rating action, the RO granted service connection for headaches; an initial noncompensable disability rating was assigned, effective December 2006.  In December 2007, the Veteran filed a notice of disagreement (NOD) that addressed, in part, the noncompensable rating assigned to the service-connected headaches.  This claim was addressed in an April 2008 Statement of the Case (SOC).   The Board has accepted a June 2008 letter, wherein the Veteran referenced his December 2007 NOD, as a Substantive Appeal with respect to the issue of entitlement to an initial compensable disability rating for headaches.  Thus, the Board finds that it has jurisdiction over the issue of entitlement to an initial compensable disability rating for headaches and will proceed with appellate review of the claim in the instant appeal.  38 C.F.R. § 19.35 (2011).

The issues of entitlement to service connection for sciatica and an initial compensable rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From December 1, 2006, to January 15, 2008, the symptomatology associated with the service-connected mental disability was productive of, at most, occupational and social impairment due to mild or transient symptoms which decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.   

2.  Beginning January 16, 2008, the symptomatology associated with the service-connected mental disability was productive of, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

3.  From December 1, 2006, to March 30, 2009, the service-connected right acromioclavicular joint arthritis was not manifested by limitation of motion of the right arm to shoulder level or below nor was there any objective evidence of painful motion of the right acromioclavicular joint.  

4.  As of March 31, 2009, the service-connected right acromioclavicular joint degenerative joint disease is manifested by limitation of motion of the right arm to less than shoulder level but more than midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  From December 1, 2006, to January 15, 2008, the criteria for entitlement to an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 (2011). 

2.  As of January 16, 2008, the criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 (2011).

3.  From December 1, 2006, to March 30, 2009, the criteria for entitlement to an initial compensable evaluation for right acromioclavicular joint degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5201 (2011).

4.  As of March 31, 2009, the criteria for entitlement to an initial rating in excess of 20 percent for right acromioclavicular joint degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The two initial rating claims adjudicated by this decision arise from grants of service connection where the Veteran has appealed the initial disability evaluation assigned.  The United States Court of Appeals for Veterans Claims (the Court) and the United States Court of Appeals for the Federal Circuit have held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  Thus, any defect in the VCAA notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice requirements are satisfied in the matter of an initial rating claim flowing downstream from the appeal of a rating decision granting service connection, such as in the case at hand.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and reports of VA examinations are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims adjudicated by this decision. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations for the issues adjudicated by this decision in August 2006 and April 2009.  The Veteran has maintained that the August 2006 VA QTC mental and orthopedic examinations were not thorough and comprehensive to adequately address the current severity of his service-connected PTSD and right shoulder disorder.  The Board has reviewed the August 2006 VA QTC reports and finds that they are adequate for rating purposes.  These reports contain a history either supplied by the Veteran or gleaned from a review of the records and clinical findings and information necessary to evaluate the service-connected PTSD and right shoulder disorder in accordance with the rating and other pertinent regulatory criteria.  In fact, the Veteran has identified no specific inadequacies in the examinations, only noting in general terms their inadequate nature.  Without more specific contentions, and following a review of the reports, the Board can identify no reason or reasons to find them inadequate.  Thus, the Board finds that the August 2006 VA QTC examination reports are adequate for evaluating the Veteran's PTSD and right shoulder disorder and any statements disputing the adequacy of this report are without merit. 

There is no objective evidence indicating that there has been a material change in the severity of the service-connected disabilities since the Veteran was last examined in April 2009.  38 C.F.R. § 3.327(a). (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

General increased ratings criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a rating in excess of 10 percent from December 1, 2006, and entitlement to a rating in excess of 30 percent from January 16, 2008, for PTSD.

In July 2006, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder.  In April 2007, the RO granted service connection for generalized anxiety disorder and depression, not otherwise specified, and assigned an evaluation of 10 percent effective December 1, 2006.  The Veteran has disagreed with the initial disability evaluation assigned.  In November 2009, the RO granted service connection for PTSD and assigned a 30 percent evaluation for the PTSD and generalized anxiety disorder combined and assigned an effective date of January 16, 2008.  The Veteran has not indicated that he is satisfied with the 30 percent evaluation assigned and the issue remains on appeal.  

The service-connected mental disorders are evaluated under the general rating formula for mental disorders.  Under these criteria, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher rating of 70 percent is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The only pertinent evidence of record dated prior to December 2006 is the report of an August 2006 VA examination.  The symptomatology associated with the service-connected mental disorder at that time was minimal.  

At the time of an August 2006 VA examination the Veteran reported he had been experiencing mixed symptoms of anxiety and depression.  He had been treated with Wellbutrin for the past year, and he noted some improvement in his condition.  He was not reporting symptoms of crying spells, but he was aware of feeling down or blue, with difficulty in maintaining relationships with others and a sense of anxiety.  He was living with his wife and two children, ages 12 and 7.  He had not been hospitalized for psychiatric reasons.  The Veteran's medical history revealed a past history of sleep disorder and anxiety and depression along with nightmares and night sweats.  He was having recollections of past difficulties associated with combat zone activity.  He had participated in drag racing, and he continued to have this interest.  He maintained a good relationship with his siblings, one brother and one sister.  He had some recurrent thoughts of a friend dying, and he had some questions regarding his ability to provide ongoing medical care.  He had decided to leave the medical field and work for the Federal Government in an alternative career.  He was aware of some intermittent symptoms of anxiety and tension with a fast heart rate.  He reported difficulty falling and staying asleep, sleeping only four to five hours per night.  

Mental status examination in August 2006 revealed the Veteran was oriented to person, place and time.  He was neat and clean in his presentation.  There was no abnormality of behavior.  Mood and affect were appropriate.  Communication and speech were normal.  The Veteran did not report difficulties with concentration or panic attacks.  He denied suspiciousness, delusions, hallucinations or obsessional rituals, abnormality of thought process or impaired judgment or impaired abstract thinking ability.  His memory was normal.  The Veteran denied suicidal or homicidal thoughts.  The pertinent diagnoses were depression not otherwise specified and generalized anxiety disorder.  A GAF of 84 was assigned for the previous year and a GAF of 82 was assigned at the time of the VA examination.  

The August 2006 examiner noted the Veteran had frequent recollections of a distress in-service event, and he was having some difficulties with ongoing sleep pattern disturbance.  The examiner noted the Veteran was not reporting difficulties in performing activities of daily living.  His psychiatric symptoms were controlled by continuous medication of Wellbutrin.  He was able to understand commands.  He was not dangerous to self or others.  The examiner noted the Veteran had developed mixed symptoms of anxiety and depression.  These symptoms were not interfering with his day-to-day function.  The examiner noted that he was unable to identify any specific psychiatric issues that would interfere with the Veteran's plans to work for the Federal Government and make a transition into civilian life.  
The Board finds the above symptomatology is productive of, at most, a 10 percent evaluation under the general rating formula for mental disorders.  The only symptomatology the Veteran reported which fits a 30 percent evaluation or greater is the presence of chronic sleep impairment and some depression.  Significantly, there is no indication that the sleep impairment and/or depression had any occupational or social impairment.  The Veteran did not report any such effect.  The Veteran maintained employment and also was able to maintain relationships with his family and some friends.  Additionally, the examiner who conducted the August 2006 VA examination noted that the Veteran's symptoms of anxiety and depression did not interfere with his activities of daily living and the examiner also opined that he could find not psychiatric issues which would interfere with the Veteran's planned employment.  

From January 2008 to the present, the Board finds that the symptomatology associated with the service-connected mental disorder is productive of no more than a 30 percent rating under the general rating formula for mental disorders.  The pertinent evidence of record during this time period consists of VA clinical records and a report of a VA examination.  

A VA clinical record dated in January 2008 reveals the Veteran reported marital problems with infidelity since January 2003, averaging 2-3 hours sleep nightly, nightmares of war events, depression, a loss of 7lbs in 10+/- days, crying spells, racing thoughts and anxiety surrounding recent separation.  He reported his energy was fair and his concentration was poor.  Mental status examination revealed the Veteran's mood was restricted with congruent affect, appropriate to topic.  Speech was normal in rate, volume and productivity.  Thoughts were logical and goal-directed, without evidence of thought disorder or delusion.  No suicidal/homicidal ideation was noted.  No auditory/visual hallucinations were noted.  The clinician found that the Veteran was not considered to be a danger to self or a danger to  others.  The pertinent diagnoses were major depression and PTSD.  A GAF of 55 was assigned.  

Another VA clinical record dated in January 2008 shows the Veteran reported feeling sad and depressed but he denied suicidal and homicidal thought.  There were no hallucinations, but he reported feeling paranoid sometimes.  The Veteran admitted he had a good support system from his mother and father and also his brother and sister.  Mental status examination revealed the Veteran was neat.  Speech was normal, calm and cooperative.  Behavior was appropriate.  Mood was calm.  Affect was appropriate and the Veteran became tearful while talking about his friend's death.  Thought content was normal.  Hallucinations were not evident.  The Veteran denied suicidal and homicidal ideation.  The Veteran was appropriately oriented.  The pertinent diagnoses were PTSD/anxiety and depression.  A GAF of 55 was assigned.  

In March 2008, the Veteran reported he was doing fairly well.  He was still having problems falling asleep.  The Veteran reported his 13 year old daughter noticed a change in his behavior, mainly displaying anger they were not familiar with.  The Veteran denied feeling depressed.  There was no homicidal or suicidal thoughts and no hallucinations were noted.  Mental status examination revealed the Veteran was alert and oriented to place, time and person.  There were no auditory hallucinations, visual hallucinations, thought disorders, paranoid ideation, suicidal ideation or homicidal ideation.  The Veteran exhibited good impulse control and judgment.  

Another record dated in March 2008 indicates the Veteran reported re-experiencing symptoms such as intrusive memories about the death of his friend several times a week, becoming emotionally upset several times a week when encountering events that symbolized or resembled his time in the war, and denied acting and/or feeling as if he was back in war.  The Veteran reported recurrent distressing dreams of his friend once in the last month, and having physiological reactions like jumpiness, heart pounding, and feeling his temples pumping several times a week when faced with events that symbolize or resemble aspects of his trauma.  The Veteran indicated that he tried to avoid thoughts and feelings about the war once or twice a week, that he made an effort to avoid activities or situations that could arouse recollection of the trauma once or twice a week, and could recall all of what happened during his trauma.  The Veteran reported serious loss of interest in significant life activities that used to give him pleasure, he felt distant and/or cutoff from others some of the time, and felt emotionally numb more than 70% of the time.  The Veteran denied  feeling a sense of foreshortened future.  The Veteran endorsed nightly sleep disturbance, becoming seriously irritated/angry once or twice in the last month, severe difficulty with concentrating more than 70% of the time, he denied feeling  especially alert, and denied having an exaggerated startle response.  In regards to symptoms usually associated with PTSD, the Veteran stated that he felt guilty more than 70% of the time over not being able to save his friend during the war.  He felt severely overwhelmed by crowds and/or enclosed spaces more than 70% of the time.  During the preceding month, the Veteran denied feelings of hopelessness or helplessness.  He denied having symptoms of paranoia.  He denied hallucinations and denied being homicidal or suicidal at this time.  

In April 2008 the Veteran reported that he and his children had created a code word they used for timeout purposes.  They honored each other's space and later would come together to discuss their issues.  He endorsed increased nightmares and/or awakening to cold sweats.  When he was unable to sleep he watched TV to relax, however after returning to bed his racing thoughts reappeared.  The Veteran  indicated that he and spouse had continuous court appearances toward their  divorce.  Against his desire they shared the children biweekly.  The Veteran worked during the evenings and weekends when the children were with their mother.  The examiner opined the Veteran's level of impairment was moderate.  

In May 2008 the Veteran reported averaging 2-3 nightmares weekly during the month of April.  He had indicated visiting a friend, spending time with her at her home along with the children.  He and a neighbor went to Rockingham's speedway recently.  He reported feeling better and adjusting to being alone.  He had been able to increase his work productivity in timely manner allowing down time through the weekend.  He planned to visit his sister the next day in Atlanta, and possibly accompany his family during the summer on a cruise to the Bahamas.  The author opined that the Veteran's level of impairment was mild.  

At the time of an April 2009 VA PTSD examination the Veteran reported his symptoms were worse.  He indicated that his sleep was worse, his concentration was worse and he was more sad.  The Veteran informed the examiner that he had difficulty falling asleep and interrupted sleep six times a night and he had nightmares two or three times a week.  He had daily intrusive thoughts about his experiences in the military.  He denied being anxious and sometimes he was startled by sudden noises and other times he was not.  He said he was very aware and hypervigilent of his surroundings.  He had some toleration of crowds but not as much as he used to.  His temper seemed to be moderate.  The Veteran said his concentration was not good, he was sad 80% of the time and he cried three times a week.  His energy and interests were sporadic.  There were no suicide attempts or panic attacks.  The Veteran performed contract work for a private company doing background checks.  He used to be full-time and now he worked 20 hours a week.  He said he has been there two years and he said he just could not keep up with the workload for full-time work.  The Veteran had several acquaintances and he liked to ride his motorcycle and he occasionally went to church.  He was married twice but was separated and getting a divorce.  He had two children and he said he was close to his children.  The Veteran had a few acquaintances and not a lot of close friends and he did not have a lot of recreation and leisure activities.  

An April 2009 mental status examination revealed that the Veteran was alert, cooperative, soft-spoken and casually and appropriately dressed.  There were no loose associations or flight of ideas.  No bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  The Veteran reported nightmares and some intrusive thoughts.  There was no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared to be adequate as was intellectual capacity.  The Veteran was less interested in socializing and he felt distant from others.  He reported poor concentration and he was hypervigilent.  These problems had interfered with social activities and caused distress.  The Veteran contended that, as a result of his experiences, he did not have a social life.  The Axis I diagnosis was PTSD.  A GAF of 55 was assigned.  The examiner opined that the Veteran had mild and persistent symptoms of PTSD with no remission.  He was working 20 hours a week and he was not anxious.  His temper was fair and he stayed to himself and he had some sadness.  He had a few friends, occasionally went to church and he had limited interests.  He took medication with some relief.  The examiner opined that the Veteran's psychiatric symptoms resulted in some impairment of employment and social functioning.

The Board finds the evidence of record dated from January 2008 to the present documents, at most, the symptomatology for a 30 percent evaluation for the service-connected mental disorder.  The only enumerated symptomatology reported by the Veteran which fits or approximates the criteria for an evaluation in excess of 30 percent is allegations of disturbances of motivation and mood.  However, there is no indication in the claims file that this symptomatology is productive of any industrial impairment.  The Veteran reported he had reduced his work to 20 hours per week because he could not keep up but he did not indicate that the inability to keep up was due, in any way, to the service-connected mental disorder.  Furthermore, while the Veteran indicated he had problems with socialization, the record demonstrates that the Veteran was consistently able to maintain effective relationships with some family members and also had some friends.  The Board finds this symptomatology warrants no more than a 30 percent evaluation from January 16, 2008.  

The Board finds that an increased rating is not warranted at any time during the appeal period.  This includes a finding that a "staged" rating is also not warranted at any time.  

The Board notes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provide guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  However, the Board has not identified competent evidence of symptomatology associated with the Veteran's service-connected mental disorder which would enable it to conclude that the criteria for a higher rating have been approximated.  

The Board notes the GAF scores assigned during the pertinent time period also support a finding that an increased rating is not warranted at any time.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130.  Prior to January 2008, the only GAF score of record was that assigned at the time of the August 2006 VA examination.  At this time, a GAF of 82 was assigned for the time of the examination and 84 was assigned for the preceding year.  This GAF score documents minimal psychiatric impairment.  Beginning in January 2008, the clinical records as well as the report of the VA examination document assignment of GAF scores of 55.  A GAF of 55 reflects moderate impairment.  Significantly, the Board notes the Veteran remained employed during the entire appeal period and was able maintain good relationships with some of his family and had a few friends.  The Board further notes that the examiner who assigned the GAF of 55 at the time of the April 2009 VA examination specifically opined that the Veteran had only mild and persistent symptoms of PTSD.  

Based on the above, the Board finds the symptomatology associated with the service-connected mental disability more nearly approximates a 10 percent evaluation prior to January 16, 2008, and a 30 percent evaluation under Diagnostic Code 9411 from January 16, 2008, to the present.  

Entitlement to an initial compensable evaluation from December 1, 2006, to March 30, 2009, and entitlement to a rating in excess of 20 percent from March 31, 2009, for right acromioclavicular joint degenerative joint disease.

The Veteran's service-connected right acromioclavicular joint degenerative joint disease is evaluated under Diagnostic Code 5003-5201.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.   See id., Note (1).  

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  Limitation at the shoulder level warrants a 20 percent evaluation for the major shoulder.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40 percent valuation.  38 C.F.R. § 4.71a, Code 5201.

Ankylosis of scapulohumeral articulation warrants a 30 percent evaluation for the major shoulder where there is favorable ankylosis and there is abduction to 60 degrees.  A 40 percent evaluation is for application where ankylosis is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted where ankylosis is unfavorable, with abduction limited to 25 degrees from the side.  The note associated with this Diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Impairment of the humerus is rated as 20 percent disabling where there is recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level.  Where there is recurrent dislocation with frequent episodes and guarding of all arm movements, a 30 percent rating is for application for the major arm.  Fibrous union of the shoulder warrants a 50 percent rating.  Nonunion or false flail joint warrants a 60 percent evaluation.  Loss of humeral head or flail shoulder warrants an 80 percent evaluation.  Malunion of the humerus warrants a 20 percent evaluation for moderate deformity and a 30 percent evaluation for marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board finds that, prior to March 31, 2009, the service-connected right (major) acromioclavicular joint degenerative joint disease did not warrant a compensable evaluation.  As set out below, there is no evidence of record indicating that the Veteran was restricted in moving his arm at or above the shoulder.  Neither the Veteran's self-reported symptoms nor objective physical examination have indicated any restriction in the range of motion of the shoulder prior to March 31, 2009.  An increased rating is not warranted under Diagnostic Code 5201.  Additionally, while there is X-ray evidence of arthritis of the right acromioclavicular joint which is a major joint (38 C.F.R. § 4.45(f)), an increased rating is not warranted under Diagnostic Code 5003 because, as set out below, there is no objective evidence that the Veteran experienced any painful motion in the shoulder joint prior to March 31, 2009.  While the Veteran has reported that he had had painful motion of the shoulder joint at times, no health care provider has objectively confirmed the presence of painful motion by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

At the time of an August 2006 VA examination, the Veteran reported a pinched nerve in his right shoulder.  He reported symptoms of weakness, stiffness, giving way and lack of endurance.  He also reported intermittent pain in the right shoulder.  He reported his functional impairment was an inability to lift heavy items using his right arm and shoulder.  He reported he uses his left hand to write and does most everything else with his right hand predominantly.  (The RO has considered him to be right handed.)  The examiner noted that the Veteran did not have any difficulties performing activities of daily living.  The Veteran was currently employed in the health care field.  Physical examination revealed the shoulders were within normal limits.  There was no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  The range of motion of the shoulder was determined to be flexion from 0 to 180 degrees; abduction from 0 to 180 degrees and external and internal rotation from 0 to 90 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  Right shoulder X-rays were referenced as revealing moderate degenerative arthritic changes in the acromioclavicular joint without separation and a normal glenohumeral joint.  The pertinent diagnosis was right acromioclavicular degenerative joint disease, by x-ray.  

An August 2006 X-ray of the right shoulder revealed moderate degenerative changes within the acromioclavicular joint but no separation.  

A VA clinical record dated in December 2008 indicates that the Veteran reported that he wanted to have his right shoulder and neck evaluated as he felt numbness after stretching his hand for a while.  Physical examination of the right shoulder reviewed that the passive range of motion was normal.  

The Board further finds that a rating in excess of 20 percent from March 31, 2009 to the present is not warranted for the service-connected right acromioclavicular joint degenerative joint disease under Diagnostic Code 5201 because, as set out below, there is no evidence of record documenting that the Veteran's right arm motion is limited to midway between the side and shoulder level or greater levels of impairment.  

On VA examination in April 2009, the Veteran reported pain in his right shoulder.  He experienced flare-ups with any strenuous activity and any overhead work.  The Veteran did not have any problems with activities of daily living.  The range of motion of the shoulder was determined to be forward elevation to 80 degrees; abduction to 70 degrees; internal rotation to 90 degrees and external rotation to 30 degrees.  The examiner noted the Veteran had pain with all movements and stopped when the pain started.   There was no fatigue, weakness, or lack of endurance.  Limitation of motion was secondary to pain.  Repetitive motion did not increase loss of range of motion.  The examiner found that it would be mere speculation on his part to estimate range of motion loss with flare-ups.  The examiner noted that motion was painful but there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  The pertinent diagnosis was acromioclavicular separation of the right shoulder.  

An October 2009 VA clinical record shows the Veteran complained of right shoulder joint pains if he moved a certain way.  Physical examination of the right shoulder revealed no swelling.  Reproducible tenderness was present at the anterior tendon attachment sites with abduction of joint beyond 60 degrees.  

An increased rating is not warranted at any time during the appeal period based on the presence of pain on use or during flares.  The range of motion determinations cited to above did not include any evidence indicating sufficient level of  impairment to warrant an increased rating.  The range of motion determinations of record attempted to quantify the extent of pain on use at times or where unable to do so due to the speculative nature of the request.  Significantly, the Board finds the record is devoid of any evidence indicating that the range of motion of the Veteran's shoulder was less than that reported in the clinical records and reports of VA examinations based on the evaluation of pain on use or during flares.  

An increased rating is not warranted for the service-connected shoulder disorder at any time when the disability is evaluated under other possibly pertinent Diagnostic Codes.  There is no competent evidence of impairment of the humerus, no evidence of ankylosis of the shoulder and no evidence of impairment of the clavicle or scapula which has been attributed to the service-connected disability.  An increased rating is not warranted under Diagnostic Codes 5200, 5202 or 5203.  

Extraschedular consideration

In denying the claims for higher initial ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD and/or right shoulder disorder are inadequate.  Comparison between the level of severity and symptomatology of the Veteran's PTSD and his right shoulder disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology associated with the service-connected disabilities.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD and/or right shoulder disability.  Additionally, there is not shown to be evidence of marked interference with employment due to either disability.  There is nothing in the record which suggests that the PTSD and/or right shoulder disability markedly impacted the Veteran's ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the service-connected PTSD and right shoulder disability cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of either claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent from December 1, 2006, to January 15, 2008, and entitlement to an initial rating in excess of 30 percent from January 16, 2008, for PTSD is not warranted.  The appeal is denied.  

Entitlement to an initial compensable evaluation from December 1, 2006, to March 30, 2009, and entitlement to an initial rating in excess of 20 percent from March 31, 2009, for right acromioclavicular joint degenerative joint disease is not warranted.  The appeal is denied.  


REMAND

The Board finds that prior to further appellate consideration of the claims of entitlement tot service connection for sciatica and an initial compensable disability rating for headaches, additional evidentiary development is required.  

The Veteran has claimed entitlement to service connection for sciatica.  The claim was originally denied based on the report of a November 2006 VA examination which resulted in a finding of no current pathology to document the sciatica.  However, subsequent to that time, VA clinical records have been associated with the claims file which include annotations documenting the presence of sciatica or damage to the sciatic nerve.  An April 2008 VA clinical record includes the annotation that an EMG was abnormal with evidence of remote injury to the right sciatic nerve.  There is also evidence in the service treatment records that the Veteran sought treatment during active duty for sciatica.  Based on the above, the Board finds the Veteran should be scheduled for a VA examination to determine if the currently existing sciatica may be etiologically linked to the Veteran's active duty service.  

The Veteran has indicated that he received treatment for his sciatica from the Delta clinic and the MRI clinic at the VA Medical Center (VAMC) located in Fayetteville, North Carolina.  A review of the VA medical records associated with the claims file reveals that there are no health records from the Fayetteville VAMC.  

The Board notes the Veteran has not been provided with proper VCAA notification regarding the claim of entitlement to service connection for sciatica.  The Veteran should be provided with appropriate notification.  

The Veteran also claims entitlement to an initial compensable disability rating for headaches.  A February 2009 Informal Conference Report and deferred rating action reflect that the Veteran reported having sought treatment for his headaches at the Durham and Fayetteville, North Carolina VA Medical Centers (VAMCs).  While VA treatment records from the above-cited VAMCs dated through October 2009 are of record, more recent records are absent.  Thus, on remand, the RO must secure any outstanding records from the above-cited VAMCs and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The February 2009 Informal Conference report also reflects that Decision Review Officer and Veteran agreed that he should be re-examined to determine the current severity of his headaches.  Thus, on remand, the RO should schedule the Veteran for a neurological examination to determine the current severity of this disability.  38 C.F.R. § 3.159 (c)(1)(2011).


Accordingly, the case is REMANDED to the RO for the following action:

1.  Provide the Veteran with proper VCAA notice regarding his claim of entitlement to service connection for sciatica.  
2.  Obtain the names and addresses of all medical care providers who treated the Veteran for sciatica since his discharge.  After securing any necessary releases, the RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  The Board is particularly interested in obtaining the medical records from the VAMCs located in Durham and Fayetteville, North Carolina that pertain to the Veteran's sciatica and headaches, dated from October 2009 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file. The Veteran must also be provided with an opportunity to submit such reports. 

3.  Following completion of the above, schedule the Veteran for an appropriate VA medical examination for the purpose of determining the extent and etiology of the Veteran's claimed sciatica.  The claims file, to include a copy of this remand, must be made available to the examiner to review in conjunction with the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has sciatica which was incurred in or aggravated by his active duty service?

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of service connection; less likely weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record, to the extent possible.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  After directives 1-2 have been accomplished to the extent possible, schedule the Veteran for an appropriate VA medical examination to determine the current severity of the Veteran's headaches.  The following considerations will govern the examination: 

a.  The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge review of the claims file, the medical records obtained and a copy of this remand. 

b.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c.  The examiner must state whether the Veteran has migraine headaches with characteristic prostrating attacks that occur on average once a month over the last several months or whether they are productive of severe economic inadaptability.  

d.  In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record

5.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
   
6.  After completing any additional development deemed necessary, readjudicate the claims of entitlement to service connection for sciatica and entitlement to an initial compensable rating for headaches.  

If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


